Name: Commission Regulation (EC) No 1612/2000 of 24 July 2000 setting the maximum amount of compensatory aid resulting from the conversion rates for the Swedish krona and the pound sterling applicable on 1 July 2000
 Type: Regulation
 Subject Matter: agricultural policy;  monetary relations;  Europe;  monetary economics
 Date Published: nan

 Avis juridique important|32000R1612Commission Regulation (EC) No 1612/2000 of 24 July 2000 setting the maximum amount of compensatory aid resulting from the conversion rates for the Swedish krona and the pound sterling applicable on 1 July 2000 Official Journal L 185 , 25/07/2000 P. 0036 - 0037Commission Regulation (EC) No 1612/2000of 24 July 2000setting the maximum amount of compensatory aid resulting from the conversion rates for the Swedish krona and the pound sterling applicable on 1 July 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 5(2) thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2799/98 provides that compensatory payments may be made in cases where the exchange rate applicable on the date of the operative event is below that previously applicable. However, that provision is not applicable to amounts to which a rate lower than the new rate was applicable during the twenty-four months immediately before the new rate took effect.(2) The exchange rates for the Swedish krona and the pound sterling applicable on the operative event date of 1 July 2000 were lower than those previously applicable.(3) The compensatory aid is to be determined and paid in accordance with Regulation (EC) No 2799/98 and Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as amended by Regulation (EC) No 1410/1999(3).(4) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The maximum amounts of the first tranche of compensatory aid which may be paid as a result of the reduction recorded on the operative event date of 1 July 2000 in the exchange rates for the Swedish krona and the pound sterling compared to the exchange rates previously applicable are listed in the Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 164, 30.3.1999, p. 53.ANNEXMaximum amounts of the first tranche of compensatory aid expressed in million euro>TABLE>